Citation Nr: 1403834	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disabilities.  

2.  Entitlement to service connection for bilateral knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active service from July 1973 to July 1974 and from May 1976 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened and denied a claim of service connection for bilateral retropatella pain syndrome. 

The scope of the Veteran's claim for service connection for "bilateral retropatella pain syndrome" includes any knee disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1(2009).  Accordingly, the issue has been characterized as indicated on the title page.

In September 2010 the Veteran and one other person testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision in November 2001, the RO denied service connection for bilateral knee disabilities and he did not perfect his appeal to that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final November 2001 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The rating decision in November 2001 by the RO, denying service connection for bilateral knee disabilities, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  The criteria for reopening the previously denied claim of service connection for bilateral knee disabilities, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As to the application to reopen the claim of entitlement to service connection for bilateral knee disabilities, the Board is granting in full the benefits sought on appeal decided below.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


II. Merits of Appealed Petition to Reopen Based on  
New and Material Evidence

In the November 2001 rating decision the RO denied service connection for bilateral knee disorders, claimed as bilateral retropatella pain syndrome, on the basis that the evidence on file did not show the presence of a bilateral knee disorder.  

The essential basis of the November 2001 rating decision to deny service connection was evidence contained in a June 2001 VA examination report which did not diagnosis the Veteran with a chronic disability in either knee.  Specifically, that report included normal examination findings for the bilateral knees, and X-ray findings of unremarkable knees.  After examination, the diagnosis included none referable to the left or right knee.  The rating decision also noted that at the Veteran's discharge (retirement) examination, the Veteran did not claim, and the examining physician did not note any chronic knee condition or disease process.  

The Veteran was notified of the November 2001 rating decision, but did not appeal.  The record also does not show that the Veteran, following the November 2001 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the November 2001 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In the April 2008 rating decision on appeal, the RO considered the claim reopened, and adjudicated the claim on the merits.  Nevertheless, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim regardless of the RO's action.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Additional evidence received since the November 2001 rating decision includes diagnoses of left and right knee symptomatology.  An October 2007 VA treatment record contains a diagnosis of osteoarthritis of bilateral knees.  A November 2007 VA orthopedic surgery consultation report contains a diagnosis of moderate to severe pain retro patellar right knee probably chondromalacia.  A December 2007 VA radiology report of MRI examination of the left knee contains an impression of moderate tear of the posterior horn of the medial meniscus, and moderate irregularity of the posterior patellar articular cartilage.  An October 2010 private treatment record contains an impression of high-grade osteoarthritis, right and left knees.

To establish service connection for bilateral knee disabilities there must be, among other things, medical evidence of a current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013); Hickson v. West, 12 Vet. App. 247, 253 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Therefore, the Board finds the treatment records, the credibility of which must be presumed (see Kutscherousky, supra) which provided for the first time the missing diagnosis, is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303; Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The claim of entitlement to service connection for bilateral knee disabilities is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for bilateral knee disabilities is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for bilateral knee disabilities.  Her DD Form 214 shows that training included airborne course and jumpmaster course; and that decorations included senior parachutist badge.  Service treatment records show a number of records of treatment for right and left knee complaints during the Veteran's over 26 years of active service.  Service treatment records beginning in 1981 show numerous visits for bilateral knee as well as other musculoskeletal injuries associated with sports activities of basketball and skiing, and with parachute jumping.  

Assessments during service included: left knee strained medial collateral ligament, rule out meniscus injury (March 1981); tibia stress fracture? (April 1986); probable over-use syndrome right knee (February 1987); left knee-status post medial collateral ligament strain, rule out meniscus injury (March 1991); left knee-suspected medial meniscus lesion or strained medial collateral ligament (March 1991); left knee-rule out posterior lateral meniscus damage (January 1994); bilateral knees-contusion (injured both knees on jump, October 1995).  She was seen in May 2001 for a five month history of intermittent right lower extremity numbness from the knee to the lateral foot with running.  A nerve conduction study at that time was normal.

At several periodic service examinations the Veteran reported a history of "arthritis, rheumatism, or bursitis, without explanation or reference to the knees.  Reports of periodic examinations during service show no findings of any knee condition.  At the Veteran's May 2001 retirement examination she did not report having or having had any right or left knee problems; and on examination, the examiner did not note any right or left knee condition.

At the June 2001 VA examination the examiner found no knee pathology.  However, in subsequent VA and private treatment records dated beginning in October 2007 and as described further in the decision section above, there is medical evidence of present bilateral knee symptomatology including osteoarthritis of both knees, which was diagnosed in 2010.

In an October 2010 report of private examination, Andrew Guidry, D.O. concluded with an impression of high-grade osteoarthritis, right and left knees.  He also opined that the Veteran's osteoarthritis is definitely service connected, and related to the service-related duties including parachuting and paratrooper activities in service.

The record includes contradictory evidence.  Therefore, the evidence is insufficient to decide the claim.  Thus, further development under the duty to assist is needed, including an examination of the Veteran's bilateral knee conditions.  

The RO noted in the April 2008 rating decision that the Veteran failed to report for a scheduled VA examination in March 2008.  However, in her May 2008 notice of disagreement to the rating decision, the Veteran explained that she spoke to the RO after receiving a notice letter of the examination and explained that she would be out of town and not available for the scheduled examination; and was told that she could reschedule when she returned to Florida.  

Given the above history, the Board finds that a Remand to obtain a medical opinion as to the relationship between the Veteran's current knee disabilities and her military service is needed.  See 38 U.S.C.A. § 5107A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record does not contain any of the Veteran's post-2007 VA treatment records or post-2010 private treatment records.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5107A(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Contact the Veteran and request that she identify any outstanding private treatment records related to her bilateral knee disabilities.  Thereafter, the RO/AMC should request that she provide (or authorize VA to obtain) these records.  The RO/AMC should thereafter associate with the claims file, either physically or electronically, all of these records.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Obtain and associate with the claims file, either physically or electronically, all of the Veteran's post-December 2007 treatment records from all VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that she may submit lay statements from herself, or other individuals who had first-hand knowledge of her left or right knee symptoms since service.  Provide the Veteran an appropriate amount of time to submit this lay evidence.

4.  After completion of the above, schedule the Veteran for a VA examination of her knees by an appropriate VA physician.  The entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE, must be available and reviewed by the examiner, and such must be noted in the examination report.  If the examiner does not have access to VBMS or Virtual VA, then any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to perform all indicated studies/diagnostic testing.  All findings must be reported in detail.  

The examiner must thereafter provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current left or right knee disorder is related to the Veteran's active service or has continued since that time, to include as due to one or more of the Veteran's documented parachute jumps or other injuries or symptomatology documented in service treatment records?  

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service.  

In providing an answer to the above question, the examiner is advised that he cannot rely solely on negative evidence.  

The examiner must provide a rationale for all opinions. All findings, along with fully articulated medical rationale for the opinion, must be set forth in the examination report.  

If the examiner is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5.  The RO/AMC should thereafter readjudicate the appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


